IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                   No. 96-20572
                                Summary Calendar
                                 _______________



                             EARL TAYLOR, JR.,

                                                 Plaintiff-Appellant,

                                     VERSUS

   JOHN M. BIRHUNKO, DOUG SHAVER, Judge, and DOUGLAS M. DURHAM,

                                                 Defendants-Appellees.

                         _________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                             (CA-H-96-591)
                       _________________________

                                December 6, 1996

Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Earl Taylor appeals the dismissal, as frivolous under 28

U.S.C. § 1915(d), of his 42 U.S.C. § 1983 prisoner's civil rights

complaint.     We dismiss the appeal as frivolous.

      Taylor's allegations call into question the validity of his

confinement and are barred by Heck v. Humphrey, 114 S. Ct. 2364

(1994).      Moreover,    the    state   judge   is   entitled   to   absolute



       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
immunity.   Accordingly, the appeal is DISMISSED as frivolous.   See

5TH CIR. R. 42.2.




                                 2